Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
The claim states that “The image processing apparatus according to claim 4, wherein when the second likelihood is greater than the first likelihood, the first image recognition result is generated as the integrated image recognition result, and when the second likelihood is greater than the first likelihood, the first image recognition result is generated as the integrated image recognition result”. Note that both limitations recite the same condition. The second limitation could have possibly meant “when the first likelihood is greater than the second likelihood. 
Claim 15 teaches a method. The remaining limitations do not read or further define over the limitations of claim 5 above. Therefore, claim 15 is objected for the same reasons set forth in claim 5, above.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga, et. al. US PG Pub 20160300115 (henceforth referred to as Yasunaga) in view of Takahashi, et. al. US PG Pub 20170124424 (henceforth referred to as Takahashi) and in further view of Ben-Horesh, et. al. US PG Pub 20100166318 (henceforth referred to as Ben-Horesh)
Regarding Claim 1, Yasunaga teaches an image processing apparatus comprising: 
a mobile body [Yasunaga, (para. 0017), “a moving body”], a computer [(para. 0016), “calculator or PC”] mounted on the mobile body, and a camera [(para. 0018), “first photography unit”] mounted on the mobile body [(Fig 1) showing elem. 11, (Calculator), and elem. 13, (photography unit), mounted on elem. 12, (mobile body)], wherein the computer is configured to: 
[(para. 0045 and fig. 4) showing the first image of a subject photographed from a certain position], 
… determine a second image recognition target region corresponding to the target object in a second image that has been captured by a camera at a second position different from the first position; [(para. 0045 and fig. 4) showing a second image of the subject photographed from a position different from the previous position]
Yasunaga does not expressly disclose:
… determine a first image recognition hindrance region within the first image recognition target region; … 
… generate a first image recognition result indicating one or more characters included in the first image recognition target region, … 
… determine a second image recognition hindrance region within the second image recognition target region;
… generate a second image recognition result indicating one or more characters included in the second image recognition target region … 
… and generate an integrated image recognition result indicating one or more characters on the target object based on the first and second image recognition results and the first and second likelihoods.
However, Takahashi teaches:
… determine a first image recognition hindrance region within the first image recognition target region; … [Takahashi, (para. 0122-0131), illustrates a second embodiment wherein (para 0131) a portion of the ‘check image’ (i.e. tag or label or target object, para. 0039) containing characters cannot be detected and recognized due to shielding or reflection by other objects (para. 0123) on some of the plurality of still images taken by the camera. The ‘image recognition target region’ is broadly interpreted as the portion of the check image containing characters and the ‘hindrance region’ is broadly interpreted as the area with characters that cannot be recognized due to shielding or reflection from other objects. The ‘first image’ is broadly interpreted to be included in the plurality of still images]
… generate a first image recognition result indicating one or more characters included in the first image recognition target region, … [Takahashi, (para. 0060-0061) “the recognition unit outputs the check image, … and recognition score”. The recognition score indicates the degree of character recognition while the detection likelihood indicates the likelihood of being a character. The ‘one or more characters’ may be broadly interpreted as the characters in the check image]
… determine a second image recognition hindrance region within the second image recognition target region; … [Takahashi, (para. 0122-0131), illustrates a second embodiment wherein (para 0131) a portion of the ‘check image’ (i.e. tag or label or target object, para. 0039) containing characters cannot be detected and recognized due to shielding or reflection by other objects (para. 0123) on some of the plurality of still images taken by a camera. The ‘image recognition target region’ is broadly interpreted as the portion of the check image containing characters and the ‘hindrance region’ is broadly interpreted as the area with characters that cannot be recognized due to shielding or reflection from other objects. The ‘second image’ is broadly interpreted to be included in the plurality of still images]
[Takahashi, (para. 0060-0061) “the recognition unit outputs the check image, … and recognition score”. The recognition score indicates the degree of character recognition while the detection likelihood indicates the likelihood of being a character. The ‘one or more characters’ may be broadly interpreted as the characters in the check image]
… and generate an integrated image recognition result indicating one or more characters on the target object based on the first and second image recognition results and the first and second likelihoods. [Takahashi, (para. 129-131) teaches that a detection likelihood and recognition score of the character area may be detected in each of a plurality of label images, or division images, containing one captured character string. For partially detected character string, such as those with character areas that cannot be detected (i.e. due to shielding), the majority of the recognized characters may be used. The ‘integrated image recognition result’ is broadly interpreted as (para. 103) the ‘joint recognition information’ of division images having the highest detection likelihood and recognition scores. The first and second image recognition results are broadly interpreted as included in the plurality of images or division images. Likewise, the ‘first and second likelihoods’ may be interpreted as the likelihood and recognition scores of each of the plurality of images where the joint recognition information is based]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takahashi into the system or method of Yasunaga in order to (para. 0131) “acquire recognition information 
The combination of Yasunaga and Takahashi does not expressly disclose:
… and a first likelihood of the first image recognition result based on a size of the first image recognition hindrance region relative to a size of the first image recognition target region; 
… and a second likelihood of the second image recognition result based on a size of the second image recognition hindrance region relative to a size of the second image recognition target region;
However, Ben-Horesh teaches:
… and a first likelihood of the first image recognition result based on a size of the first image recognition hindrance region relative to a size of the first image recognition target region; … [Ben-Horesh, (para. 0045 and Fig. 3), explains a system that selects a pair of templates and the character that has a highest value using the number of matching first-type pixels + the number of matching second-type pixels - the number of don't care pixels. The first image ‘recognition hindrance region’ may be broadly interpreted as the number of don't care pixels (blocked region of a character), while the first image recognition target region comprises both the number of matching first-type pixels (black pixels of a character), the number of matching second-type pixels (white pixels surrounding a character). The ‘first likelihood’ is broadly interpreted as the calculated value based on the area occupied by the pixels (broadly interpreted as ‘size’) in a character or character string]

    PNG
    media_image1.png
    523
    809
    media_image1.png
    Greyscale

Fig. 3 (lifted from Ben-Horesh) showing the ‘number of matching first-type pixels’ (black pixels of a character), the ‘number of matching second-type pixels’ (white pixels surrounding a character), and the ‘number of don't care pixels’ (blocked region of a character) used to calculate a matching value. The number of pixels are expressions of the area occupied by the blocked and character region (recognition target region) and blocked region only (i.e. hindrance region) used to calculate a matching value (i.e. likelihood).

… and a second likelihood of the second image recognition result based on a size of the second image recognition hindrance region relative to a size of the second image recognition target region; … [Ben-Horesh, (para. 0045 and Fig. 3), explains a system that selects a pair of templates and the character that has a highest value using the number of matching first-type pixels + the number of matching second-type pixels - the number of don't care pixels. The first image ‘recognition hindrance region’ may be broadly interpreted as the number of don't care pixels (blocked region of a character), while the first image recognition target region comprises both the number of matching first-type pixels (black pixels of a character), the number of matching second-type pixels (white pixels surrounding a character). The ‘second likelihood’ is broadly interpreted as the calculated value based on the area occupied by the pixels (broadly interpreted as ‘size’) in a character or character string]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ben Horesh into the modified system or method of Yasunaga and Takahashi in order to (para. 0045) “classify the character in one of the updated templates (by) matching each template to the character”.

Regarding Claim 2, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The combination further teaches the image processing apparatus according to claim 1, wherein the computer is configured to: 
… determine a moving distance from the first position to the second position, wherein the second image recognition target region is determined based on  a position of the first image recognition target region in the first image and the moving distance. [Yasunaga, (para. 0053), “the processor may estimate a position at which the first subject appears on the second image, based on an amount of movement between the first image and the second image. The amount of movement between the first image and the second image may be based on, for example, an amount of movement of the moving body”. The ‘moving distance’ is broadly interpreted as the amount of movement between the first image and second image]

Regarding Claim 4, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The combination further teaches the image processing apparatus according to claim 1, wherein:
… the integrated image recognition result is generated based on the first image recognition result weighted by the first likelihood and the second image recognition result weighted by the second likelihood. [Takahashi, (para. 129-131), “when the labels are captured in a plurality of division images, and there is a case where one character string on the labels in the plurality of division images, … the positioning unit sets a detection likelihood and a recognition score of the character area in which the character string is detected, as a mean value of detection likelihood and recognition scores of division images”. Moreover, the likelihood may be expressed as (para. 0146) “one of mean value, maximum value, and weighting addition”. The ‘integrated image recognition’ result is broadly interpreted as any of mean value, maximum value, and weighting addition of evaluating the plurality of images]

10.	Regarding Claim 5, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The combination further teaches the image processing apparatus according to claim 4, wherein: 
… when the second likelihood is greater than the first likelihood, the first image recognition result is generated as the integrated image recognition result, and when the second likelihood is greater than the first likelihood, the first image recognition result is generated as the integrated image recognition result. [Takahashi, (para. 129-131), “when the labels are captured in a plurality of division images, and there is a case where one character string on the labels in the plurality of division images, … the positioning unit sets a detection likelihood and a recognition score of the character area in which the character string is detected, as a mean value of detection likelihood and recognition scores of division images”. Moreover, (para. 0129) “the highest detection likelihood and the recognition information having the highest recognition score (may be set) as recognition information of the character area”]

11.	Regarding Claim 6, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. Takahashi further teaches the image processing apparatus according to claim 1, wherein the computer is configured to: 
… determine a third image recognition target region corresponding to the target object in a third image that has been captured by a camera at a third position different from the first and second positions; determine a third image recognition hindrance region within the third image recognition target region; and generate a third image recognition result indicating one or more characters included in the third image recognition target region, and a third likelihood of the third image recognition result [Takahashi, (para. 129-131), “when the labels are captured in a plurality of division images, and there is a case where one character string on the labels in the plurality of division images, … the positioning unit sets a detection likelihood and a recognition score of the character area in which the character string is detected”. The first, second and third image recognition results taken at various angles are interpreted as the  (para. 0124) “plurality of division images captured by varying a capturing angle of the camera … that is, to acquire plural division images by capturing the shelf while varying the capturing angle of the camera”]

	… based on a size of the third image recognition hindrance region relative to a size of the third image recognition target region, wherein the integrated image recognition result is generated also based on the third image recognition result and the third likelihood.
However, Ben-Horesh teaches: 
… based on a size of the third image recognition hindrance region relative to a size of the third image recognition target region, wherein the integrated image recognition result is generated also based on the third image recognition result and the third likelihood. … [Ben-Horesh, (para. 0045 and Fig. 3), explains a system that selects a pair of templates and the character that has a highest value using the number of matching first-type pixels + the number of matching second-type pixels - the number of don't care pixels. The first image ‘recognition hindrance region’ may be broadly interpreted as the number of don't care pixels (blocked region of a character), while the first image recognition target region comprises both the number of matching first-type pixels (black pixels of a character), the number of matching second-type pixels (white pixels surrounding a character). The ‘third likelihood’ is broadly interpreted as the calculated value based on the area occupied by the pixels (broadly interpreted as ‘size’) in a character or character string]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ben Horesh into the modified system or method of Takahashi in order to (para. 0131) “acquire recognition information from the character area even when the character areas cannot be detected and recognized due to shielding or reflection by other objects” in (para. 0123) “a 

12.	Regarding Claim 7, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The combination further teaches the image processing apparatus according to claim 6, wherein:
… the integrated image recognition result is generated based on the first image recognition result weighted by the first likelihood, the second image recognition result weighted by the second likelihood, and the third image recognition result weighted by the third likelihood. [Takahashi, (para. 0129-0131), “when the labels are captured in a plurality of division images, and there is a case where one character string on the labels in the plurality of division images, … the positioning unit sets a detection likelihood and a recognition score of the character area in which the character string is detected, as a mean value of detection likelihood and recognition scores of division images”. Moreover, the likelihood may be expressed as (para. 0146) “one of mean value, maximum value, and weighting addition”. The ‘integrated image recognition’ result is broadly interpreted as any of mean value, maximum value, and weighting addition of evaluating the plurality of images]

13.	Regarding Claim 8, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The combination further teaches the image processing apparatus according to claim 7, wherein:
[Takahashi, (para. 0129-0131), “when the labels are captured in a plurality of division images, and there is a case where one character string on the labels in the plurality of division images, … the positioning unit sets a detection likelihood and a recognition score of the character area in which the character string is detected, as a mean value of detection likelihood and recognition scores of division images”. Moreover, (para. 0129) “the highest detection likelihood and the recognition information having the highest recognition score (may be set) as recognition information of the character area”]

14.	Regarding Claim 9, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The combination further teaches the image processing apparatus according to claim 1, wherein:
… the first position is at a first angle with respect to the target object and the second position is at a second angle with respect to the target object, the second angle being different from the first angle. [Takahashi, (para. 0124), “a plurality of division images is captured by varying a capturing angle of the camera … that is, to acquire plural division images by capturing the shelf while varying the capturing angle of the camera”. The labels with characters are attached to the shelf and may sometimes be not visible because (para. 0131) “the character areas cannot be detected and recognized due to shielding or reflection by other objects”]

Claim 10, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The combination further teaches the image processing apparatus according to claim 1, wherein:
… the first image is captured by the camera when the camera on the mobile body is at the first position, and the second image is captured by the camera mounted on the mobile body when the camera on the mobile body is at the second position. [Yasunaga, (para. 0053), “the processor may estimate a position at which the first subject appears on the second image, based on an amount of movement between the first image and the second image”]

16.	Regarding Claim 11, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 11 is rejected for the same reasons set forth in claim 1, above.

17.	Regarding Claim 12, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 2 above. Therefore, claim 12 is rejected for the same reasons set forth in claim 2, above.

18.	Regarding Claim 13, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 4 above. Therefore, claim 13 is rejected for the same reasons set forth in claim 3, above.

Claim 14, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 4 above. Therefore, claim 14 is rejected for the same reasons set forth in claim 4, above.

20.	Regarding Claim 15, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 5 above. Therefore, claim 15 is rejected for the same reasons set forth in claim 5, above.

21.	Regarding Claim 16, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 6 above. Therefore, claim 16 is rejected for the same reasons set forth in claim 6, above.

22.	Regarding Claim 17, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 7 above. Therefore, claim 17 is rejected for the same reasons set forth in claim 7, above.

23.	Regarding Claim 18, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 8 above. Therefore, claim 18 is rejected for the same reasons set forth in claim 8, above.

Claim 19, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 9 above. Therefore, claim 19 is rejected for the same reasons set forth in claim 9, above.

25.	Regarding Claim 20, the combination of Takahashi, Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 10 above. Therefore, claim 20 is rejected for the same reasons set forth in claim 10, above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga, et. al. US PG Pub 20160300115 (henceforth referred to as Yasunaga) in view of Takahashi, et. al. US PG Pub 20170124424 (henceforth referred to as Takahashi), Ben-Horesh, et. al. US PG Pub 20100166318 (henceforth referred to as Ben-Horesh) and in further view of Wedi, et. al. US PG Pub 20110305388 (henceforth referred to as Wedi)

26.	Regarding Claim 3, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. Takahashi further teaches the image processing apparatus according to claim 1, wherein:
image pixels in the first image recognition target region… , and image pixels in the second image recognition target region … [Takahashi, (para. 0055) mentions that the detection unit detects character components to one or more consecutive pixels constituting all or some of a character from the check image (i.e. tag or label or target object, para. 0039) containing characters. In the second embodiment, the pixel concept is extended to a plurality of check images (i.e. a plurality of still images)] 
Takahashi does not expressly disclose:
… having RGB values that satisfy a predetermined criteria determined as the first image recognition hindrance regions, and … having RGB values that satisfy the predetermined criteria determined as the second image recognition hindrance regions.
However, Wedi teaches:
 … having RGB values that satisfy a predetermined criteria determined as the first image recognition hindrance regions, and having RGB values that satisfy the predetermined criteria determined as the second image recognition hindrance regions. [Wedi, (para. 0021), “The term "a specular reflection region" refers to a region of bright spots in an image captured by a camera, the bright spots being caused by reflections of light on a flat surface. The "specular reflection region" is an aspect of a saturated region. (para. 0026) A pixel is classified as saturated if its value exceeds a predefined threshold and classified as not saturated otherwise. Furthermore, (para. 0066), an OCR-like (Optical Character Recognition) detection of characters in the image may be applied to distinguish some types of overlays from the specular reflections]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wedi into the system or method of Takahashi in order to (para. 0026) detect specular reflection image region from a region that does not contain specular reflection in a region containing characters.

Claim 13, the combination of Yasunaga, Takahashi and Ben-Horesh teaches the base claim. The remaining limitations do not read or further define over the limitations of claim 3 above. Therefore, claim 13 is rejected for the same reasons set forth in claim 3, above.

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramos, et. al (PG Pub 20140270528) teaches a method for preprocessing images captured by a camera such that each of the identified regions can be analyzed or tested to determine whether a respective region contains a quality associated with poor text recognition results, such as poor contrast, blur, noise, and the like. An image quality enhancement can be automatically applied to the respective region without user instruction or intervention.
Wu, et. al. (PG Pub 20150363625) provides an image processing method and system for recognizing barcodes and/or product labels where the candidate barcode region includes a non-readable barcode.
Hamada, et. al. (PG Pub 20160125275) teaches a device includes a detector, first and second recognizers, an estimator, a second recognizer, and an output unit wherein the estimator is configured to estimate a partially-hidden text area into which a hidden text area estimated to have a hidden character and the visible text area are integrated. The second recognizer is configured to calculate an integrated cost into which the calculated cost and a linguistic cost corresponding to a linguistic likelihood of a text that fits in the entire partially- hidden text area 

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-4045.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        
					/KIM Y VU/                                                                  Supervisory Patent Examiner, Art Unit 2666